                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                  8:21CR112

      vs.
                                                                 ORDER
MARTIN ALONZO CASTRO,

                    Defendant.


       This matter is before the court on Defendant's Motion for Extension of Time to
File Pretrial Motions [69]. For good cause shown, I find that the motion should be
granted. Defendant will be given an approximate 30-day extension. Pretrial Motions
shall be filed by June 23, 2021.
       IT IS ORDERED:
       1.     Defendant's Motion for Extension of Time to File Pretrial Motions [69] is
granted. Pretrial motions shall be filed on or before June 23, 2021.
       2.     The ends of justice have been served by granting such motion and
outweigh the interests of the public and the defendant in a speedy trial. The additional
time arising as a result of the granting of the motion, i.e., the time between today’s date
and June 23, 2021, shall be deemed excludable time in any computation of time under
the requirement of the Speedy Trial Act for the reason defendant's counsel required
additional time to adequately prepare the case, taking into consideration due diligence
of counsel, and the novelty and complexity of this case. The failure to grant additional
time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).

       Dated this 24th day of May, 2021.

                                                 BY THE COURT:

                                                 s/ Michael D. Nelson
                                                 United States Magistrate Judge
